DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2020; 07/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0340014) in view of Kim et al. (US 2017/0153736, hereinafter Kim736), further in view of Hwang et al. (US 2015/0185931).
As to Claim 1, Kim et al. discloses A display apparatus comprising:  
a display panel configured to display an image based on input image data (fig.1-display panel 110A-para.0057-0058); 
a gate driver configured to output a gate signal to the display panel (fig.1-scan driving unit 130-para.0059); 
a data driver configured to output a data voltage to the display panel (fig.1-data driving unit 150-para.0060); 
a driving controller configured to control an operation of the gate driver and an operation of the data driver (fig.1- controller 170-para.0063), 
to determine a normal driving mode and a low frequency driving mode based on the input image data (para.0065-when image data is still image data, the image data is transferred with a low frequency {low frequency driving mode} that is lower than a normal driving frequency when the image data is not still image data {normal driving mode}; para.0071, 0093), and 
to determine a driving frequency of the display panel based on the input image data (para.0071-0073; driving frequency by analyzing the image data when the image data is still image data; para.0079, 0083,0105).
Kim et al. does not expressly disclose a touch driver configured to detect a touch event occurring on the display panel, and to output a touch interrupt signal representing the touch event to the driving controller.  
	Kim736 discloses a touch driver configured to detect a touch event occurring on the display panel (para. 0042, 0044-0045- touch driver 18 analyzes a change in charges of the touch sensor depending on , and to output a touch interrupt signal representing the touch event to the driving controller (para.0042,0045, 0047- touch input coordinates are transmitted to a host system).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Kim et al. with the teachings of Kim736 the motivation being to provide touch sensing and detection of a touch input, and control applications associated with the touch input location.
	Kim et al. in view of Kim736 do not expressly disclose a touch interrupt signal. Hwang et al. discloses where an interrupt signal is generated when a hardware interrupt by the touch on the touch screen is generated (para.0071-0072, 0074). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view of Kim736, with the teachings Hwang et al., the motivation being to provide instruction that a touch has been generated and schedule task execution in accordance with the interrupt signal an a scheduled order (para.0075-Hwang).

As to Claim 2, Kim et al. in view of Kim736, as modified by Hwang et al., disclose wherein the driving controller is configured to perceive the touch event by the touch interrupt signal (Hwang-paras.0071-0072, 0074), and wherein when the display panel is driven in the low frequency driving mode and the driving controller perceives the touch event, the driving controller is configured to drive the display panel in the normal driving mode in a right next frame of a frame when the touch event is perceived (Kim736- 0045-0047, 0063; the display device may operate in the low-speed driving mode when the display device operates in a standby mode or when a user command or an input image is not input to a display driver for more than a predetermined period of time {thus when a user command is input, the device may operate in normal driving mode}).  

As to Claim 3, Kim et al. in view of Kim736, as modified by Hwang et al., disclose wherein the driving controller comprises: a still image determiner configured to determine whether the input image data is a still image or a video image (Kim-fig.3,5; para.0071-still image determining unit determines whether the image is still image data or moving image data), and to generate a flag representing whether the input image data is the still image or the video image (Kim-para.0071- when it is determined image data is still image data, a still image flag may be output); and a driving frequency determiner configured to determine the normal driving mode and the low frequency driving mode based on the flag (Kim-para.0072-when still image data, the driving frequency is decided as low frequency) and to determine the driving frequency of the display panel based on a grayscale value of the input image data (Kim-para.0072 – driving frequency corresponding to the grayscale of image data). 

As to Claim 5, Kim et al. in view of Kim736, as modified by Hwang et al. disclose wherein the driving controller includes an input port configured to receive the touch interrupt signal from the touch driver (Kim-fig.1- controller 170, processor 200; Kim736-fig.2-touch driver 18, host 19;  Hwang-fig.3- interrupt generator 110, event driver 130).

As to Claim 6, Kim et al. in view of Kim736, as modified by Hwang et al.,  disclose wherein the touch driver is configured to generate a touch coordinate signal representing a touch position (Kim736-fig.2; para.0042; Hwang-para.0068), further comprising a host configured to output the input image data to the driving controller and to receive the touch interrupt signal and the touch coordinate signal from the touch driver (Kim736- fig.2-host 19, driver 18, para.0045,0059; Hwang-para.0071,0074).
 


As to Claim 15, Kim et al. discloses A method of driving a display apparatus, the method comprising: 
determining a normal driving mode and a low frequency driving mode based on input image data using a driving controller (para.0065-when image data is still image data, the image data is transferred with a low frequency {low frequency driving mode} that is lower than a normal driving frequency when the image data is not still image data {normal driving mode}; para.0071, 0093); 
determining a driving frequency of a display panel based on the input image data using the driving controller (para.0071-0073; driving frequency by analyzing the image data when the image data is still image data; para.0079, 0083,0105); 
outputting a gate signal to the display panel (fig.1-scan driving unit 130-para.0059); 
outputting a data voltage to the display panel (fig.1-data driving unit 150-para.0060);  
detecting a touch event occurring on the display panel and outputting a touch interrupt signal representing the touch event to the driving controller using a touch driver; and outputting a touch coordinate signal representing a touch position and the touch interrupt signal to a host.  
Kim et al. does not expressly disclose detecting a touch event occurring on the display panel and outputting a touch interrupt signal representing the touch event to the driving controller using a touch driver; and outputting a touch coordinate signal representing a touch position and the touch interrupt signal to a host.  

detecting a touch event occurring on the display panel (para. 0042, 0044-0045- touch driver 18 analyzes a change in charges of the touch sensor depending on whether or not there is a touch input, determines the touch input, and calculates location coordinates of the touch input), outputting a touch interrupt signal representing the touch event to the driving controller using a touch driver and outputting a touch coordinate signal representing a touch position and the touch interrupt signal to a host   (para.0042,0045, 0047- determines touch input and calculates touch coordinates which are then transmitted to a host system).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Kim et al. with the teachings of Kim736 the motivation being to provide touch sensing and detection of a touch input, and control applications associated with the touch input location.
	Kim et al. in view of Hwang et al. do not expressly disclose a touch interrupt signal. Hwang et al. discloses where an interrupt signal is generated when a hardware interrupt by the touch on the touch screen is generated (para.0071-0072, 0074). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view of Kim736, with the teachings Hwang et al., the motivation being to provide instruction that a touch has been generated and schedule task execution in accordance with the interrupt signal an a scheduled order (para.0075-Hwang).

As to Claim 16, Kim et al. in view of Kim736, as modified by Hwang et al. disclose wherein the driving controller is configured to perceive the touch event by the touch interrupt signal (Hwang-paras.0071-0072, 0074), and wherein when the display panel is driven in the low frequency driving mode and the driving controller perceives the touch event, the driving controller is configured to drive the display panel in the normal driving mode in a right next frame of a frame when the touch event is 

As to Claim 17, Kim et al. in view of Kim736, as modified by Hwang et al., disclose wherein determining the normal driving mode and the low frequency driving mode comprises: determining whether the input image data is a still image or a video image (Kim-fig.3,5; para.0071-still image determining unit determines whether the image is still image data or moving image data); generating a flag representing whether the input image data is the still image or the video image (Kim-para.0071- when it is determined image data is still image data, a still image flag may be output); and  determining the normal driving mode and the low frequency driving mode based on the flag (Kim-para.0072-when image data is still image data, the driving frequency is decided as low frequency).  

As to Claim 19, Kim et al. in view of Kim736, as modified by Hwang et al., disclose wherein the touch interrupt signal is output to the driving controller after a predetermined time delay (Hwang-para.0071-0073, 0076-0077).

Claims 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0340014) in view of Kim et al. (US 2017/0153736, hereinafter Kim736), further in view of Hwang et al. (US 2015/0185931), and of Na et al. (US 2017/0018234).
	As to Claim 4, Kim et al. in view of Kim736, as modified by Hwang et al. disclose where a flicker profile is used to determine the driving frequency (para.0061-0062, 0072, 0079-0080), but do not expressly disclose, wherein the driving controller further comprises a flicker lookup table representing a 
 	Na et al. discloses wherein the driving controller further comprises a flicker lookup table representing a degree of a flicker according to the grayscale value of the input image data (para.0015-0016,0019,0090), and wherein the driving frequency determiner is configured to determine the driving frequency of the display panel using the flicker lookup table (para.0017-0018,0021,0026,0090-0094,0106).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view of Kim736, as modified by Hwang et al., with the teachings of Na et al., the motivation being to be able to determine a desired driving frequency for displaying a still image based on the flicker index to prevent flicker phenomenon and reduce power consumption. 

As to Claim 18, Kim et al. in view of Kim736, as modified by Hwang et al. disclose wherein the driving frequency of the display panel is determined based on a grayscale value of the input image data (Kim-para.0072 – driving frequency corresponding to the grayscale of image data), and further disclose where a flicker profile is used to determine the driving frequency (para.0061-0062, 0072, 0079-0080), but do not expressly disclose wherein the driving frequency of the display panel is determined using a flicker lookup table representing a degree of a flicker according to the grayscale value of the input image data.  
Na et al. discloses wherein the driving frequency of the display panel is determined using a flicker lookup table representing a degree of a flicker according to the grayscale value of the input image data (para.0015-0018,0021,0026,0090-0094,0106).
. 

 Claims 8-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0340014) in view of Kim et al. (US 2017/0153736, hereinafter Kim736), further in view of Hwang et al. (US 2015/0185931), and Lee et al. (US 2017/0092178).
As to Claim 8, Kim et al. in view of Kim736, as modified by Hwang et al., disclose where the display panel comprises a plurality of pixels (Kim-para.0058), but do not expressly disclose wherein the display panel comprises a switching element of a first type and a switching element of a second type different from the first type.  
	Lee et al. discloses wherein the display panel comprises a switching element of a first type and a switching element of a second type different from the first type (figs.1,3- para.0067-0068- pixels may comprise n-type MOSFETs and p-type MOSFETs). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view of Kim736, as modified by Hwang et al., with the teachings of Lee et al., the motivation being to provide pixels with a desired configuration of transistors, since in doing so would not have modified the operation of the device, thus yielding predictable results. Furthermore, as Lee et al. discloses implementing a first type (oxide) of transistor may reduce power consumption and prevent a reduction in the voltage of the pixel and a second type (polycrystalline) may provide higher efficiency and improvement in power consumption (paras.0068-0069).

 
As to Claim 10, Kim et al. in view of Kim736, as modified by Hwang et al. and Lee et al., disclose wherein the switching element of the first type is a polysilicon thin film transistor, and wherein the switching element of the second type is an oxide thin film transistor (Lee-para.0067-0069- the transistors may be implemented as polycrystalline silicon transistor, oxide transistor or combination thereof).

As to Claim 11, Kim et al. in view of Kim736, as modified by Hwang et al. and Lee et al., disclose wherein the switching element of the first type is a P-type transistor, and wherein the switching element of the second type is an N-type transistor (para.0067-0069). 





	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view of Kim736, as modified by Hwang et al., with the teachings of Lee et al., the motivation being to provide pixels with a desired configuration of transistors, since in doing so would not have modified the operation of the device, thus yielding predictable results. Furthermore, as Lee et al. discloses implementing a first type (oxide) of transistor may reduce power consumption and prevent a reduction in the voltage of the pixel and a second type (polycrystalline) may provide higher efficiency and improvement in power consumption (paras.0068-0069).

 Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0340014) in view of Li et al. (US 2020/0357334).
As to Claim 12, Kim et al. discloses A display apparatus comprising:  
a display panel configured to display an image based on input image data (fig.1-display panel 110A-para.0057-0058); 
a gate driver configured to output a gate signal to the display panel (fig.1-scan driving unit 130-para.0059); 
a data driver configured to output a data voltage to the display panel (fig.1-data driving unit 150-para.0060); 
a driving controller configured to control an operation of the gate driver and an operation of the data driver (fig.1- controller 170-para.0063), to determine a normal driving mode and a low frequency driving mode based on the input image data (para.0065-when image data is still image data, the image data is transferred with a low frequency {low frequency driving mode} that is lower than a normal driving frequency when the image data is not still image data {normal driving mode}; para.0071, 0093), and to determine a driving frequency of the display panel based on the input image data (para.0071-0073; driving frequency by analyzing the image data when the image data is still image data; para.0079, 0083,0105); and  
a button controller configured to detect a button input event occurring at an input button, and to output a button interrupt signal representing the button input event to the driving controller.  
Kim et al. does not expressly disclose a button controller configured to detect a button input event occurring at an input button, and to output a button interrupt signal representing the button input event to the driving controller.  
	Li et al. discloses a button controller configured to detect a button input event occurring at an input button (fig. 1-2- para.0043-0044-  mode controller 3 controls the display panel to be in a standby and to output a button interrupt signal representing the button input event to the driving controller (para.0043-0044- the trigger identifier 2 sends a first trigger signal (read as button interrupt signal) to the mode controller when the pressing number of times is equal to a reference signal (standby mode) and a second trigger signal (read as button interrupt signal) when it is greater than the reference signal (normal mode)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al., with the teachings of Li et al., the motivation being to control the display device in a normal display mode and standby state according to a trigger signal received and reduce power consumption of the display device.

As to Claim 13, Kim et al. in view of Li et al. disclose wherein the driving controller is configured to perceive the button input event by the button interrupt signal, and wherein when the display panel is driven in the low frequency driving mode and the driving controller perceives the button input event, the driving controller is configured to drive the display panel in the normal driving mode in a right next frame of a frame when the button input event is perceived (Li-para.0043-0044- the display panel is set to the normal display mode when the pressing number is greater than the reference signal).

 Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0340014) in view of Li et al. (US 2020/0357334), further in view of Kim et al. (US 2017/0153736, hereinafter Kim736).
Kim et al. in view of Li et al. disclose where first and a second trigger signal (interrupt signal) is sent to the mode controller (Li-para.0043-0044), but do not expressly disclose a host configured to output 
Kim736 discloses: a host configured to output the input image data to the driving controller (fig.2-para.0059) and to receive the button interrupt signal from the button controller (fig.2-para.0042, 0045, 0047, 0059- touch input coordinates are transmitted to the host).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view of Li et al., with the teachings of Kim736, the motivation being to provide control of applications associated with the touch input location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627